
	
		I
		112th CONGRESS
		2d Session
		H. R. 6114
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Benishek
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 40, United States Code, to
		  grant veterans access to Federal excess and surplus property.
	
	
		1.Short titleThis Act may be cited as the
			 Surplus Property for Veterans Act of
			 2012.
		2.Veterans access
			 to Federal excess and surplus propertySection 549(c)(3) of title 40, United States
			 Code, is amended—
			(1)in subparagraph
			 (A), by striking ; or and inserting a semicolon;
			(2)in subparagraph
			 (B)—
				(A)in clause (viii),
			 by adding at the end or; and
				(B)by striking clause
			 (x); and
				(3)by adding at the
			 end the following new subparagraph:
				
					(C)for an organization whose—
						(i)membership
				comprises substantially veterans (as defined in section 101 of title 38);
				and
						(ii)representatives
				are recognized by the Secretary of Veterans Affairs under section 5902 of title
				38.
						.
			
